Citation Nr: 1445055	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with polysubstance abuse in sustained full remission (PTSD) prior to January 9, 2013, and in excess of 70 percent thereafter.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a February 2013 rating decision, the agency of original jurisdiction (AOJ) increased the PTSD evaluation to 70 percent, effective from January 9, 2013.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System.  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.


FINDING OF FACT

By way of a written statement received by the RO on December 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the evaluations assigned for his service-connected PTSD.  There is no remaining case or controversy as to the issue of entitlement to higher initial evaluations for PTSD.


CONCLUSION OF LAW

The claim of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to January 9, 2013, and in excess of 70 percent thereafter is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In this case, the AOJ issued a January 2014 supplemental statement of the case and recertified this matter to the Board.  Prior to that time, however, the record reflects that the Veteran requested cancellation of his scheduled VA examination, as he was satisfied with his current evaluation.  See November 2013 e-mail correspondence.  In a December 2013 letter, the AOJ informed the Veteran that, if he wished to withdraw his appeal at that time, he should contact VA within thirty days from the date of the letter.  In a response that same month, the Veteran indicated that he was "satisfied with [his] current established disability rating of 80% and [wanted to] formally withdraw this appeal."  He did not submit any additional argument or evidence thereafter.  Based on the foregoing, the Board finds that the Veteran is satisfied with the evaluations assigned for his service-connected PTSD, contributing to the current 80 percent combined evaluation.  Thus, there is no remaining case or controversy.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


